Citation Nr: 1727981	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Army from August 1979 to June 1982.  In addition, she had service in the National Guard from September 1984 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned in May 2013.  A transcript of the hearing is associated with the claims files.

The Board remanded the claim in November 2013 and November 2016.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2016, the Board remanded the claim, in pertinent part, for a new VA psychiatric evaluation.  The remand instructions stated that the examiner was to render an opinion as to whether the documented in-service headaches and fainting spells were manifestations of her diagnosed acquired psychiatric disorder (to include PTSD, depression, and anxiety).  The examiner was also advised to address the medical literature in the October 2016 Appellate Brief suggesting that fainting and headaches can be physical symptoms of PTSD and can occur as a result of exposure to trauma and the Veteran's September 1980 in-service reports of headaches and fainting spells.

The Veteran was afforded an additional VA psychiatric evaluation in December 2016.  The examiner noted mental health diagnoses of chronic PTSD with secondary generalized anxiety disorder and major depressive disorder.  Regarding the Veteran's complaints of headaches and fainting spells in service, the examiner stated, "The Veteran reports multiple pain issues including headaches and back pain.  These issues could be exacerbated by emotional distress but are not directly related."  This, however, does not respond to the question as to whether these headaches and fainting spells were manifestations of a current psychiatric disorder.  This statement requires clarification.

In addition, the Veteran, through her representative, has asserted that her PTSD and depression are caused or aggravated by her service connected migraines.  See June 2017 Appellate Brief.  As the December 2016 opinion does not clearly address this issue, an additional medical opinion is warranted to determine whether the Veteran's PTSD is proximately due to or aggravated by her service-connected migraines.   

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA addendum opinion by the same December 2016 examiner, (or another appropriate examiner if unavailable), to provide opinions as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's PTSD was caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her service-connected migraine headaches.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

The examiner shoulder discuss the medical literature mentioned in the June 2017 Appellate Brief that suggests that migraines are associated with depression.  

The examiner must also opine as to whether it is at least as likely as not that the in-service episodes of fainting and headaches were a manifestation of a currently diagnosed acquired psychiatric disorder.

Complete rationales must be provided for all opinions rendered.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





